
	

113 HR 534 IH: Restore the Partnership Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 534
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Connolly (for
			 himself and Mr. Cicilline) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish the National Commission on Intergovernmental
		  Relations to facilitate the fullest cooperation and coordination between all
		  levels of government.
	
	
		1.Short TitleThis Act may be cited as the
			 Restore the Partnership
			 Act.
		2.EstablishmentThere is established a permanent bipartisan
			 commission to be known as the National Commission on Intergovernmental
			 Relations (in this Act referred to as the
			 Commission).
		3.Declaration of
			 purposeIn order to facilitate
			 the fullest cooperation and coordination between all levels of government in an
			 increasingly complex society, it is essential that a commission be established
			 to give continuing attention to intergovernmental issues. It is intended that
			 the Commission, in the performance of its duties, will—
			(1)bring together
			 representatives of Federal, State, and local governments for the consideration
			 of common problems;
			(2)provide a forum
			 for discussing the administration and coordination of Federal aid and other
			 programs requiring intergovernmental cooperation;
			(3)give critical
			 attention to the conditions, controls, and oversight involved in the
			 administration of such Federal programs; and
			(4)encourage
			 discussion and study during the early stages of emerging public challenges that
			 are likely to require intergovernmental cooperation.
			4.Membership
			(a)Number and
			 appointmentThe Commission
			 shall be composed of 30 members, as follows:
				(1)6 appointed by the President of the United
			 States, 3 of whom shall be officers of the executive branch of the government,
			 and 3 private citizens, each of whom shall have experience or familiarity with
			 relations between the levels of government.
				(2)3
			 appointed by the President of the Senate, who shall be Members of the
			 Senate.
				(3)3
			 appointed by the Speaker of the House of Representatives, who shall be Members
			 of the House.
				(4)4
			 appointed by the President from a panel of at least 8 Governors submitted by
			 the National Governors’ Association.
				(5)4
			 appointed by the President from a panel of at least 8 members of State
			 legislative bodies submitted by the National Conference of State
			 Legislatures.
				(6)4
			 appointed by the President from a panel of at least 8 mayors submitted jointly
			 by the National League of Cities and the United States Conference of
			 Mayors.
				(7)4
			 appointed by the President from a panel of at least 8 elected county officers
			 submitted by the National Association of Counties.
				(8)2
			 tribal officials appointed by the Secretary of the Interior from a panel of at
			 least 4 submitted by the National Congress of American Indians.
				(b)Political and
			 geographical composition
				(1)The members
			 appointed from private life under paragraph (1) of subsection (a) shall be
			 appointed without regard to political affiliation.
				(2)Of each class of
			 members enumerated in paragraphs (2) and (3) of subsection (a), 2 shall be from
			 the majority party of the respective houses.
				(3)Of each class of
			 members enumerated in paragraphs (4), (5), (6), and (7) of subsection (a), not
			 more than 2 shall be from any 1 political party.
				(4)Of each class of
			 members enumerated in paragraphs (5), (6) and (7) of subsection (a), not more
			 than 1 shall be from any 1 State.
				(5)At least 2 of the
			 appointees under paragraph (6) of subsection (a) shall be from cities with a
			 population of less than 500,000.
				(6)At least 2 of the
			 appointees under paragraph (7) of subsection (a) shall be from counties with a
			 population of less than 50,000.
				(7)1 of the appointees under paragraph (8) of
			 subsection (a) shall be from a gaming tribe and 1 shall be from a non-gaming
			 tribe.
				(c)Terms
				(1)In
			 generalThe term of office of each member of the Commission shall
			 be 2 years. Members shall be eligible for reappointment. Except as provided in
			 paragraph (2), members shall serve until their successors are appointed.
				(2)Termination of
			 service in official position from which originally
			 appointedWhere any member ceases to serve in the official
			 position from which originally appointed under section 3(a), his or her place
			 on the Commission shall be deemed to be vacant.
				(3)Vacancies in
			 membershipAny vacancy in the membership of the Commission shall
			 be filled in the same manner in which the original appointment was made; except
			 that where the number of vacancies is fewer than the number of members
			 specified in paragraphs (4), (5), (6), and (7) of section 3(a), each panel of
			 names submitted in accordance with the aforementioned paragraphs shall contain
			 at least 2 names for each vacancy.
				5.Organization of
			 Commission
			(a)Initial
			 meetingThe President shall
			 convene the Commission not later than 90 days after the date of enactment of
			 this Act at such time and place as the President may designate.
			(b)Chairman and
			 Vice ChairmanThe Commission shall designate a Chairman and a
			 Vice Chairman from among members of the Commission.
			(c)Quorum13
			 members of the Commission shall constitute a quorum, but 2 or more members,
			 representing more than 1 of the class of members enumerated in section 4(a),
			 shall constitute a quorum for the purpose of conducting hearings.
			6.Duties of
			 CommissionThe Commission
			 shall—
			(1)engage in such
			 activities and make such studies and investigations as are necessary or
			 desirable in the accomplishment of the purposes set forth in section 2;
			(2)consider, on its
			 own initiative, mechanisms for fostering better relations between the levels of
			 government;
			(3)make available
			 technical assistance to the executive and legislative branches of the Federal
			 Government in the review of proposed legislation to determine its overall
			 effect on all levels of government;
			(4)recommend, within
			 the framework of the Constitution, the most desirable allocation of
			 governmental functions, responsibilities, and revenues among the levels of
			 government;
			(5)recommend methods
			 of coordinating and simplifying tax laws and administrative policies and
			 practices to achieve a more orderly and less competitive fiscal relationship
			 between the levels of government and to reduce the burden of compliance for
			 taxpayers; and
			(6)submit an annual
			 report to the President and the Congress on or before January 31 of each
			 year.
			The Commission
			 may also submit such additional reports to the President, to Congress or any
			 committee of Congress, and to any unit of government or organization as the
			 Commission may deem appropriate.7.Powers and
			 administrative provisions
			(a)Hearings and
			 SessionsThe Commission or,
			 on the authorization of the Commission, any subcommittee or members thereof,
			 may, for the purpose of carrying out the provisions of this Act, hold such
			 hearings, take such testimony, and sit and act at such times and places as the
			 Commission deems advisable. Any member authorized by the Commission may
			 administer oaths or affirmations to witnesses appearing before the Commission
			 or any subcommittee or members thereof.
			(b)Cooperation by
			 Federal agenciesEach
			 department, agency, and instrumentality of the executive branch of the
			 government, including independent agencies, is authorized and directed to
			 furnish to the Commission, upon request made by the Chairman or Vice Chairman,
			 such information as the Commission deems necessary to carry out its functions
			 under this Act.
			(c)Executive
			 DirectorThe Commission shall have power to appoint and remove an
			 Executive Director. The Executive Director shall be paid at the rate of basic
			 pay for level III of the Executive Schedule. Such appointment shall be made
			 solely on the basis of fitness to perform the duties of the position and
			 without regard to political affiliation.
			(d)StaffSubject
			 to such rules and regulations as may be adopted by the Commission, the
			 Executive Director shall have the power—
				(1)to appoint, fix
			 the compensation of, and remove such other personnel as he deems necessary;
			 and
				(2)to procure
			 temporary and intermittent services to the same extent as is authorized by
			 law.
				(e)Applicability of
			 other laws to employeesExcept as otherwise provided in this Act,
			 persons in the employ of the Commission under subsections (c) and (d)(1) shall
			 be considered Federal employees for all purposes.
			(f)Maximum
			 compensation of employeesNo
			 individual in the employ of the Commission under subsection (d)(1) shall be
			 paid compensation for such employment at a rate in excess of the highest rate
			 provided for under the General Schedule.
			8.ReimbursementMembers of the Commission shall be entitled
			 to reimbursement for travel, subsistence, and other necessary expenses incurred
			 by them in the performance of their duties as members of the Commission.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		10.Receipt of
			 funds; consideration by CongressThe Commission is authorized to receive
			 funds through grants, contracts, and contributions from State and local
			 governments and organizations thereof, and from nonprofit organizations. Such
			 funds may be received and expended by the Commission only for purposes of this
			 Act. In making appropriations to the Commission, Congress shall consider the
			 amount of any funds received by the Commission in addition to those funds
			 appropriated to it by Congress.
		
